 

 

Exhibit 10.2

 

 



FIRST AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this "First
Amendment") is made as of August 14, 2012, by and between WRI CAPITAL GROUP II
LLC, a Georgia limited liability company (“Seller”), and REVEN ACQUISITIONS,
LLC, a Delaware limited liability company (“Buyer”) with reference to the
following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Real Estate Purchase and Sale
Agreement, dated as of July 30, 2012 ("Purchase Agreement"), pursuant to which
Seller agreed to sell and Buyer agreed to purchase from Seller, that certain
real property consisting of ten (10) single family homes, in the City of
Atlanta, Georgia, and which is more particularly defined in the Purchase
Agreement as the “Property,” all upon the terms and subject to the conditions
contained in the Purchase Agreement.

 

B. Seller and Buyer have agreed to amend the Purchase Agreement as set forth in
this First Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in reliance on the foregoing recitals, and in consideration of
the mutual covenants contained herein, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Seller
and Buyer hereby agree as follows:

 

1.                  Definitions. All initially-capitalized terms used in this
First Amendment without definition shall have the meanings given such terms in
the Purchase Agreement.

 

2.                  Excluded Properties. Buyer and Seller agree that the
property located at 9182 Jefferson Village Drive, Covington, Georgia is an
“Excluded Property” (as that term is defined in Section 5(c) of the Purchase
Agreement).

 

3.                  Purchase Price. The Basic Terms set forth in the Purchase
Agreement are hereby amended to provide that the Purchase Price is reduced by
the amount allocated to the Excluded Property. The amended Purchase Price is Six
Hundred Twenty-Nine Thousand Seven-Hundred Sixty-Three and 61/100 Dollars
($629,736.39).

 

4.                  Replacement of Exhibit A. Buyer and Seller acknowledge and
agree that Exhibit A to the Purchase Agreement is deleted and replaced with
Exhibit A, attached to this First Amendment.

 

5.                  Counterparts. This First Amendment may be executed in
counterparts, each of which shall be an original and when all counterparts are
taken together they will constitute one and the same agreement.

 

6.                  Electronic Signatures. Seller and Buyer may deliver their
respective signatures to this First Amendment by facsimile, e-mail, or other
electronic transmission. A party that receives an executed signature page from
the other party by electronic transmission may rely upon that signature page as
if it was a signed original.

 



 

 

 

IN WITNESS WHEREOF, each party hereto has caused this First Amendment to be duly
executed on its behalf as of the day and year stated above.

 

 

 

SELLER:

WRI CAPITAL GROUP II LLC,

a Georgia limited liability company

 

 

 

 

By: /s/ Lance Popp                                       

Name:  Lance Popp

Its:       Manager

 

 

 

 

BUYER:

REVEN ACQUISITIONS, LLC,

a Delaware limited liability company

 

 

 

By:  /s/  Chad Carpenter                              

Name: Chad Carpenter

Its: Chief Executive Officer

 

 

 

 

2

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTies

 

No.   Address   Zip Code    Price  1   1740 Camden Forrest Trail Riverdale,
Georgia   30296   $69,749.28  2   11352 Michelle Way Hampton, Georgia   30228  
$67,756.45  3   7220 Little Fawn Parkway Palmetto, Georgia   30268   $67,756.45 
4   205 Highgate Trail, Covington, Georgia   30016   $69,749.28  5   5242
Station Circle, Norcross GA   30238   $71,742.12  6   615 Cowan Road Covington,
Georgia   30016   $73,734.96  7   110 Bear Run Ct Palmetto, GA   30268  
$67,756.45  8   924 Lake Terrace Drive, Stone Mountain, Georgia   30088  
$69,749.28  9   4860 Lost Colony Stone Mountain, GA   30088   $71,742.12        
     $629,736.39                 

 

 



 

 

3

